People v Moore (2017 NY Slip Op 06001)





People v Moore


2017 NY Slip Op 06001


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

107612

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vSARA MOORE, Appellant.

Calendar Date: June 12, 2017

Before: McCarthy, J.P., Garry, Clark, Mulvey and Aarons, JJ.


G. Scott Walling, Schenectady, for appellant, and appellant pro se.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered October 15, 2014, convicting defendant upon her plea of guilty of the crime of murder in the second degree.
Defendant was charged in a four-count indictment with murder in the first degree, murder in the second degree (two counts) and robbery in the first degree stemming from the death of Richard Englander in his home in February 2014. Pursuant to a plea agreement that satisfied all charges, defendant pleaded guilty under count 3 of the indictment to murder in the second degree, admitting that she had intentionally killed Englander by hitting him in the head with a tire iron and cutting his throat with a knife while she was employed as his caretaker. As part of the agreement, defendant waived her right to appeal and signed a
written waiver of appeal in open court. County Court thereafter imposed the agreed-upon prison term of 25 years to life. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel's brief and defendant's pro se letter to the Court, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
McCarthy, J.P., Garry, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.